 1                                                          THE HONORABLE JAMES L. ROBART
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                          )   No. CR19-240-JLR
 8                                                      )
                      Plaintiff,                        )
 9                                                      )   ORDER GRANTING IN PART
                 v.                                     )   UNOPPOSED MOTION TO
10                                                      )   CONTINUE PRETRIAL MOTIONS
     MELTON TAYLOR ADDINGTON,                           )   DEADLINE
11                                                      )
                      Defendant.                        )
12                                                      )
13
14          THE COURT has considered Melton Addington’s unopposed motion to continue

15   the pretrial motions deadline and all the records in this case.

16          IT IS NOW ORDERED that pretrial motions are due by January 2, 2020.

17          DONE this 30th day of December, 2019.

18
19
20
                                                              A
                                                              The Honorable James L. Robart
21                                                            U.S District Court Judge
22
23   Presented by:

24   s/ Christopher Sanders
     Assistant Federal Public Defender
25
     Attorney for Melton Addington
26

                                                                       FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE PRETRIAL                                         1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                                     Seattle, Washington 98101
       (United States v. Addington, CR19-240-JLR) - 1                                  (206) 553-1100
